Exhibit 10.5

EXECUTION VERSION

OMNIBUS AGREEMENT

(CONSENT, FOURTH AMENDMENT AND SECOND WAIVER)

This OMNIBUS AGREEMENT (CONSENT, FOURTH AMENDMENT AND SECOND WAIVER AGREEMENT),
dated as of                     , 2006 (this “Omnibus Agreement”), is by and
among ASA OPCO HOLDINGS, LLC, a Delaware limited liability company (“ASA
Holdings”), ASA ALBION, LLC, a Delaware limited liability company (“Albion”),
ASA BLOOMINGBURG, LLC, a Delaware limited liability company (“Bloomingburg”),
and ASA LINDEN, LLC, a Delaware limited liability company (“Linden” and,
together with ASA Holdings, Albion and Bloomingburg, the “Borrowers”), ASA
Holdings, as Borrowers’ Agent, each of the Lenders party hereto, and WESTLB AG,
New York Branch, as Administrative Agent for the Lenders (the “Administrative
Agent”).

WHEREAS, pursuant to the Credit Agreement, dated as of February 6, 2006 (as
amended by the First Amendment to Credit Agreement, dated as of May 23, 2006,
the Second Amendment to Credit Agreement, dated as of August 15, 2006, and the
Third Amendment to Credit Agreement, dated as of August 30, 2006, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Borrowers’ Agent, each of the
Lenders from time to time party thereto, the Administrative Agent, First
National Bank of Omaha, as Collateral Agent for the Senior Secured Parties,
First National Bank of Omaha, as Accounts Bank, WestLB AG, New York Branch, as
Co-Syndication Agent, Lead Arranger, and Sole Lead Bookrunner, First National
Bank of Omaha and Standard Chartered Bank, as Co-Syndication Agents and Lead
Arrangers and CIT Capital USA INC. and ING Capital LLC, as Co-Documentation
Agents and Lead Arrangers, the Lenders agreed to make a credit facility
available to the Borrowers, subject to the terms and conditions set forth
therein;

WHEREAS, pursuant to a waiver agreement dated as of July 31, 2006 among the
Borrowers, the Borrowers’ Agent, the Administrative Agent and the Lenders (the
“First Waiver Agreement”), the Lenders granted the Borrowers’ request for
certain waivers under the Credit Agreement;

WHEREAS, pursuant to a letter dated November 21, 2006 delivered by the
Borrowers’ Agent to the Administrative Agent (the “Second Request Letter”), the
Borrowers have requested, among other things, that the Lenders (i) extend the
time period for certain temporary waivers and consents that the Lenders granted
pursuant to the First Waiver Agreement, (ii) grant certain additional waivers
under the Credit Agreement, (iii) grant a consent requested by the Borrowers
pursuant to the Credit Agreement and (iv) agree to amend certain provisions of
the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in the Credit Agreement and herein, and other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. Unless the context shall otherwise require, or unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings specified in the Credit Agreement.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

Section 1. Definitions. Unless the context shall otherwise require, or unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings specified in the Credit Agreement.

Section 2. Extension of Existing Waivers. Pursuant to Section 11.01
(Miscellaneous Provisions – Amendments, Etc.) of the Credit Agreement and
Section 7 of the First Waiver Agreement, the Lenders hereby grant to the
Borrowers an extension (the “Extension”) of certain temporary waivers and
consents that the Lenders granted to the Borrowers pursuant to the First Waiver
Agreement in respect of the Borrowers’ non-compliance with certain provisions of
the Credit Agreement as specified, and subject to the terms and conditions set
forth, in Annex A hereto (the “Extended Waivers”).

Section 3. Additional Waivers. Pursuant to Section 11.01 (Miscellaneous
Provisions – Amendments, Etc.) of the Credit Agreement, the Lenders hereby grant
to the Borrowers a waiver and consent (the “Waiver”) of the non-compliance of
the Borrowers with those provisions of the Credit Agreement for which the
Borrowers have sought a waiver or a consent, as specified, and subject to the
terms and conditions set forth, in Annex B hereto (the “Waived Provisions”).

Section 4. Consent. Pursuant to Section 11.01 (Miscellaneous Provisions –
Amendments, Etc.) of the Credit Agreement, the Lenders hereby grant to the
Borrowers a consent (the “Consent”) with respect to those provisions in the
Credit Agreement for which the Borrowers have sought a consent, as specified,
and subject to the terms and conditions set forth, in Annex C hereto (the
“Consented Provisions”).

Section 5. Amendments to the Credit Agreement. The parties hereto hereby agree
to amend (the “Amendment”) the following provisions of the Credit Agreement in
the manner set forth as follows:

(a) Section 1.01(Defined Terms) of the Credit Agreement is hereby amended by
inserting the following new definition in alphabetical order:

“ “ASA Biofuels’ IPO” means an initial public offering of shares of ASA Biofuels
consummated for an amount equal to or exceeding one hundred million Dollars
($100,000,000).”

(b) Clauses (iii) and (iv) of the definition of “Change of Control” in
Section 1.01 (Defined Terms) of the Credit Agreement are hereby deleted in their
entirety and replaced with the following:

“(iii) Cargill fails to own at least 4.9237% of all Equity Interests (including
all classes) in ASA Biofuels (provided that upon consummation of the

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

2



--------------------------------------------------------------------------------

ASA Biofuels’ IPO, it will not constitute a “Change of Control” if, due solely
to a dilution occurring as a result of such IPO, Cargill fails to own at least
4.9237% of all Equity Interests (including all classes) in ASA Biofuels, and no
other dilution or transfer will be permitted); or (iv) prior to the Conversion
Date, Fagen fails to own at least 2.6377% of all Equity Interests (including all
classes) in ASA Biofuels (provided that upon consummation of the ASA Biofuels’
IPO, it will not constitute a “Change of Control” if, due solely to a dilution
occurring as a result of such IPO, Fagen fails to own at least 2.6377% of all
Equity Interests (including all classes) in ASA Biofuels, and no other dilution
or transfer will be permitted); provided that notwithstanding the foregoing
clauses (iii) and (iv), it will not constitute a “Change of Control” if,
subsequent to the consummation of the ASA Biofuels’ IPO, Cargill’s and Fagen’s
respective percentage ownership of all Equity Interests (including all classes)
in ASA Biofuels is diluted solely through a pro rata secondary offering by all
then-existing shareholders of ASA Biofuels, and no other dilution or transfer
will be permitted.”

(c) Section 6.03(a)(vii) (Conditions to All Construction Loan Borrowings –
Borrowing Notice) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(vii) a certification of a Financial Officer of the Borrowers’ Agent confirming
that the cumulative amount of all Borrowings for such Plant, including the
amount of the requested Borrowing, is in compliance with the Drawdown Schedule
for such Plant, it being understood that such cumulative amount shall be in
compliance if it does not exceed the corresponding amount set forth in the
“Cumulative” column of the Drawdown Schedule for such Plant (or, if such
cumulative amount would be in excess of the Drawdown Schedule, such deviation
from the Drawdown Schedule has been approved by the Independent Engineer and the
Required Lenders).”

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

3



--------------------------------------------------------------------------------

(d) Exhibit D (Drawdown Schedule) to the Credit Agreement is hereby amended to
delete the column entitled “Amount” in its entirety as it appears in all three
tables: I. Albion Plant, II. Bloomingburg Plant and III. Linden Plant.

Section 6. Representations and Acknowledgements. Each of the Extensions, Waivers
and Consents by the Lenders is made in reliance on each of the Borrowers’
representations and acknowledgements set forth in the Annexes hereto. In the
event that any of the Borrowers’ representations and/or acknowledgements set
forth in the Annexes hereto is false or inaccurate in any material respect as of
the date hereof, the Extension with respect to the Extended Waiver(s), the
Waiver with respect to the Waived Provision(s) or the Consent with respect to
the Consented Provision(s), as applicable, in connection with which such
representation and/or acknowledgement was made shall be deemed void ab initio;
provided, that no such falsity or inaccuracy shall have any effect on the
Extension with respect to any other Extended Waiver, the Waiver with respect to
any other Waived Provision or the Consent with respect to any other Consented
Provision, as applicable.

Section 7. Certification by the Borrowers. Each of the Extensions, Waivers and
Consents by the Lenders is further made in reliance on the Borrowers’
certifications that (i) as of the date hereof and other than in connection with
the Waived Provisions, the Extended Waivers and the Consented Provisions, no
Default or Event of Default has occurred and is continuing under the Credit
Agreement, and (ii) all of the information provided in the Second Request Letter
is true, complete and correct in all material respects.

Section 8. Limited Purpose; Effect on Credit Agreement. Notwithstanding anything
contained herein, the Extensions, Waivers and Consents contained in this Omnibus
Agreement (i) are limited extensions, waivers and consents, (ii) are effective
only with respect to the transactions described in this Omnibus Agreement for
the specific instance and the specific purpose for which they are given,
(iii) shall not be effective for any other purpose or transaction, and (iv) do
not constitute an amendment or basis for a subsequent extension, waiver or
consent of any of the provisions of the Credit Agreement. Except as expressly
amended hereby or otherwise provided herein, (a) all of the terms and conditions
of the Credit Agreement and all other Financing Documents remain in full force
and effect, and none of such terms and conditions are, or shall be construed as,
otherwise amended or modified, and (b) nothing in this Omnibus Agreement shall
constitute a waiver by the Lenders, other than as expressly provided herein, of
any Default or Event of Default, or shall constitute a waiver by the Lenders of
any right, power or remedy available to the Lenders or the other Senior Secured
Parties under the Credit Agreement, whether any such defaults, rights, powers or
remedies presently exist or arise in the future. The Credit Agreement shall,
together with the amendments set forth in this Omnibus Agreement, be read and
construed as a single agreement. All references in the Credit Agreement and any
related documents, instruments and agreements shall hereafter refer to the
Credit Agreement, as amended hereby.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

4



--------------------------------------------------------------------------------

Section 9. Effective Date. Upon execution of this Omnibus Agreement by Lenders
(excluding all Non-Voting Lenders) holding in excess of two-thirds (2/3) of the
Construction Loan Commitments (excluding the Construction Loan Commitments of
all Non-Voting Lenders), the Administrative Agent, each of the Borrowers and the
Borrowers’ Agent, the Extension, the Waiver, the Consent and the Amendment shall
become effective as of November 30, 2006; provided, that with respect to
Sections 1(A), 2(A), 3(A), 4(A), 5(A)(i), (ii), (v) and (vi) and 6(A) of Annex A
hereto, the effectiveness of the Extension with respect to the Extended Waiver
specified therein shall terminate on the specific dates and/or upon the
occurrence of the specific events set forth in clause (B) of each such Section
(unless extended or further extended, as the case may be, in accordance with
Section 10 (Extension of Waived Provisions)).

Section 10. Extension of Waived Provisions. To the extent that the Borrowers may
request an extension of the Extension of any Extended Waiver beyond the time
provided in Annex A, each of the Lenders hereby consents and agrees that,
notwithstanding anything to the contrary in Section 11.01 (Amendments, Etc.) of
the Credit Agreement, any such extension of any such Extension that would
otherwise require the approval of all of the Lenders may be granted with the
written consent of the Administrative Agent and of Lenders (excluding all
Non-Voting Lenders) holding in excess of two-thirds (2/3) of the Construction
Loan Commitments (excluding the Construction Loan Commitments of all Non-Voting
Lenders).

Section 11. Financing Document. The parties hereto agree that this Omnibus
Agreement is a Financing Document.

Section 12. Authority; Etc. The execution and delivery by each of the Borrowers
and the Borrowers’ Agent of this Omnibus Agreement are within the organizational
authority of each of them and have been duly authorized by all necessary
organizational action on the part of, and have been duly and validly executed
by, each Borrower and the Borrowers’ Agent.

Section 13. Miscellaneous.

(a) THIS OMNIBUS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA.

(b) Section headings in this Omnibus Agreement are included herein for
convenience of reference only and shall not constitute a part of this Omnibus
Agreement for any other purpose or be given any substantive effect.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

5



--------------------------------------------------------------------------------

(c) This Omnibus Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.

(d) Delivery of an executed counterpart of a signature page of this Omnibus
Agreement by telecopy or portable document format (“pdf”) shall be effective as
delivery of a manually executed counterpart of this Omnibus Agreement.

[The remainder of this page was left blank intentionally.]

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Agreement
(Consent, Fourth Amendment and Second Waiver) to be executed by their respective
officers as of the day and year first above written.

 

ASA OPCO HOLDINGS, LLC,

as Borrower

By:

 

/s/ George Schaefer

Name:

  George Schaefer

Title:

  CFO

ASA ALBION, LLC,

as Borrower

By:

 

/s/ George Schaefer

Name:

  George Schaefer

Title:

  CFO

ASA BLOOMINGBURG, LLC,

as Borrower

By:

 

/s/ George Schaefer

Name:

  George Schaefer

Title:

  CFO ASA LINDEN, LLC, as Borrower

By:

 

/s/ George Schaefer

Name:

  George Schaefer

Title:

  CFO

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

ASA OPCO HOLDINGS, LLC, as Borrowers’ Agent

By:

 

/s/ George Schaefer

Name:

  George Schaefer

Title:

  CFO

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH,

as Lender

By:

 

/s/ PAUL VASTOLA

Name:

  PAUL VASTOLA

Title:

  DIRECTOR

By:

 

/s/ THOMAS D. MURRAY

Name:

  THOMAS D. MURRAY

Title:

  MANAGING DIRECTOR

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

By:

 

/s/ PAUL VASTOLA

Name:

  PAUL VASTOLA

Title:

  DIRECTOR

By:

 

/s/ THOMAS D. MURRAY

Name:

  THOMAS D. MURRAY

Title:

  MANAGING DIRECTOR

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF OMAHA,

As Lender

By:

 

/s/ FALLON SAVAGE

Name:

  FALLON SAVAGE

Title:

  COMMERCIAL LOAN OFFICER

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as Lender

By:

 

/s/ PAUL CLIFFORD

Name:

  PAUL CLIFFORD

Title:

 

SENIOR VICE PRESIDENT

HEAD OF PROJECT FINANCE AMERICAS

By:

 

/s/ ANDREW Y. NG

Name:

  ANDREW Y. NG

Title:

 

DIRECTOR

STANDARD CHARTERED BANK NY

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

CIT CAPITAL USA INC., as Lender

By:

 

/s/ Robert W. Sexten

Name:

  Robert W. Sexten

Title:

  Managing Director

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as Lender

By:

 

/s/ Daniel W. Lamprecht

Name:

  Daniel W. Lamprecht

Title:

  Managing Director

By:

 

/s/ Richard Ennis

Name:

  Richard Ennis

Title:

  Managing Director

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, FLCA,

as Lender

By:

 

/s/ Gary Mazour

Name:

  Gary Mazour

Title:

  V.P.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

SCOTIABANC INC.,

as Lender

By:

 

/s/ William E. Zarrett

Name:

  William E. Zarrett

Title:

  Managing Director

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK,

as Lender

By:

 

/s/ Bruce B. Fortner

Name:

  Bruce B. Fortner

Title:

  Vice President

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

BANCO SANTANDER CENTRAL HISPANO,
S.A., NEW YORK BRANCH,

as Lender

By:

 

[Illegible]

Name:

 

Title:

 

By:

 

/s/ Ignacio Campillo

Name:

  Ignacio Campillo

Title:

 

Executive Director

Grupo Santander

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES,
ACA/FLCA,

As Lender

By:

 

/s/ Alfred S. Compton, Jr.

Name:

  Alfred S. Compton, Jr.

Title:

  VP/Sr. Lending Officer

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE
COMPANY,

as Lender

By:

 

/s/ ERIK V. SAVI

Name:

  ERIK V. SAVI

Title:

  DIRECTOR

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

BANK MIDWEST, N.A.,

as Lender

By:

 

/s/ DAVID L. RAMBO

Name:

  DAVID L. RAMBO

Title:

  SENIOR VICE PRESIDENT COMMERCIAL LENDING

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA
S.A.,

as Lender

By:

 

/s/ MARIA T. VIZAN

Name:

  MARIA T. VIZAN

Title:

  Vice President Global Corporate Banking

By:

 

/s/ HECTOR D. VILLEGAS

Name:

  HECTOR D. VILLEGAS

Title:

  Vice President Global Corporate Banking

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

1st FARM CREDIT SERVICES, FLCA,

as Lender

By:

 

/s/ Dale A. Richardson

Name:

  Dale A. Richardson

Title:

  VP, Illinois Capital Market Group

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH as Lender

By:

 

/s/ Pierre Audrain

Name:

  Pierre Audrain

Title:

  Director

By:

 

/s/ Robert Park

Name:

  Robert Park

Title:

  Associate

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

INVESTEC BANK (UK) LIMITED,

as Lender

By:

 

/s/ Grahame McGirr

Name:

  Grahame McGirr

Title:

  Credit

By:

 

/s/ Ian Wohlman

Name:

  Ian Wohlman

Title:

  Head of Credit

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

AMARILLO NATIONAL BANK,

as Lender

By:

 

/s/ Craig L. Sanders

Name:

  Craig L. Sanders

Title:

  Executive Vice President

By:

 

/s/ Mark Fields

Name:

  Mark Fields

Title:

  Vice President

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC

By:

 

/s/ PATRICK N. RILEY

Name:

  PATRICK N. RILEY

Title:

  VICE PRESIDENT GROUP SENIOR RISK MANAGER

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)



--------------------------------------------------------------------------------

ANNEX A

WAIVER EXTENSIONS REQUESTED

 

1. Bloomingburg Permits

(A) Waiver Extension Request. Pursuant to (i) Section 6.01(k)(iii) (Conditions
to First Construction Loan Borrowing - Governmental Approvals) of the Credit
Agreement, it is required that, as a condition to the initial Borrowing, all
Necessary Project Approvals (other than the Deferred Approvals) are in full
force and effect, final and Non-Appealable; (ii) Section 6.05(b)(i) (Conditions
to All Borrowings - Government Approvals) of the Credit Agreement, it is
required that, as a condition to each Borrowing, all Governmental Approvals
required by the proposed Borrowing Date for development of the Project are in
full force and effect, final and Non-Appealable; (iii) Section 6.05(b)(v)
(Conditions to All Borrowings - Government Approvals) of the Credit Agreement,
it is required that, as a condition to each Borrowing, there is no proceeding
pending or, to the Knowledge of any Borrower, threatened that seeks to rescind,
terminate, modify, condition, suspend or otherwise alter in any material respect
any Governmental Approval; and (iv) Section 6.05(g)(i) (Conditions to All
Borrowings – No Litigation) of the Credit Agreement, it is required that, as a
condition to each Borrowing, no action, suit, proceeding or investigation shall
have been instituted or, to the Knowledge of any Borrower, threatened against
any Borrower, ASA Biofuels, any Plant or the Project.

In the First Waiver Agreement the Borrowers acknowledged that such requirements
would not be satisfied by the date of the initial Borrowing to the extent that
they related to the Bloomingburg Air Permit and the Section 404 Permit (as each
such term is defined in the First Waiver Agreement).

In the First Waiver Agreement the Borrowers consequently requested, and the
Lenders granted, subject to the terms and conditions set forth in the First
Waiver Agreement, a temporary waiver of (I) the requirement that the conditions
set forth in clauses (i) and (ii) above (to the extent they relate to each of
the Section 404 Permit and the Bloomingburg Air Permit) be satisfied on or
before the date of the initial Borrowing and the date of any other Borrowing
that occurred prior to November 30, 2006, and (II) the requirement that the
conditions set forth in clauses (iii) and (iv) above (to the extent they related
to the threatened appeals concerning the Bloomingburg Air Permit referred to
under the heading “Temporary waiver re: “non-appealable” nature of the Issued
Permit” in Section III of the Request Letter (as defined in the First Waiver
Agreement) (which the Borrowers report in the Second Request Letter have been
filed since the First Waiver Agreement) be satisfied on or before the date of
the initial Borrowing for the Bloomingburg Construction Loans and the date of
any other Borrowing that occurred prior to November 30, 2006.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   1  



--------------------------------------------------------------------------------

The Borrowers hereby request an extension of the temporary waivers of the
requirements described above in this clause 1(A) above until March 31, 2007 with
respect to the Bloomingburg Appeals (as defined in the Second Request Letter).

(B) Borrowers’ Covenants; Effectiveness. (i) Each of the Borrowers hereby
covenants and agrees that the requirements set forth in clauses (i) through
(iv) of clause 1(A) above (to the extent each of them relates to the
Bloomingburg Appeals and the permits that are the subject of such appeals) will
be satisfied on or before March 31, 2007. If such requirements are not satisfied
by March 31, 2007, no Borrowing may thereafter be requested with respect to the
Bloomingburg Plant.

(ii) The effectiveness of the waiver extension relating to the requirements
described in clauses (i) through (iv) of clause 1(A) above shall terminate upon
the earlier to occur of (i) March 31, 2007 and (ii) the date, if any, on which
the Bloomingburg Appeals are determined in a manner that (1) terminates or
suspends the effectiveness of any permit that is subject to the Bloomingburg
Appeals, (2) has or would have an adverse impact on the financial condition or
operations of Bloomingburg, or (3) could otherwise result in a Material Adverse
Effect on Bloomingburg or the Bloomingburg Plant.

 

2. Albion Air Permit – Design-Build Emission Guarantees

(A) Waiver Extension Request. Pursuant to Section 6.02(i) (Conditions to First
Borrowing for Each Plant – Air Permits) of the Credit Agreement, it is required
that, prior to the initial Borrowing for the Albion Plant, the guarantee of the
Design Builder with respect to air emissions set forth in the Albion Design
Build Contract meet the requirements of the final air quality construction
permit of the Albion Plant. In the First Waiver Agreement the Borrowers
acknowledged that such requirement would not be satisfied by the date of the
initial Borrowing for the Albion Plant. The Borrowers consequently requested,
and the Lenders granted, subject to the terms and conditions set forth in the
First Waiver Agreement, a temporary waiver of the requirement that such
condition be satisfied on or before the initial Borrowing Date, and the
Borrowers covenanted and agreed that the requirement would be satisfied on or
before November 30, 2006.

The Borrowers hereby request an extension of the temporary waiver described in
this clause 2(A) until January 31, 2007.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   2  



--------------------------------------------------------------------------------

(B) Borrowers’ Covenant; Effectiveness. (i) Each of the Borrowers hereby
covenants and agrees that the requirement that the guarantee of the Design
Builder with respect to air emissions set forth in the Albion Design Build
Contract meet the requirements for the final air quality construction permit for
the Albion Plant will be satisfied on or before January 31, 2007. If such
requirement is not satisfied by such date, no Borrowing may thereafter be
requested or made with respect to the Albion Plant.

(ii) The effectiveness of the waiver requested pursuant to clause 2(A) above
shall terminate on January 31, 2007.

 

3. Linden Air Permit – Design-Build Emission Guarantees

(A) Waiver Extension Request. Pursuant to Section 6.02(i) (Conditions to First
Borrowing for Each Plant – Air Permits) of the Credit Agreement, it is required
that, prior to the initial Borrowing for the Linden Plant, the guarantee of the
Design Builder with respect to air emissions set forth in the Linden Design
Build Contract meet the requirements of the final air quality construction
permit of the Linden Plant. In the First Waiver Agreement the Borrowers
acknowledged that such requirement would not be satisfied by the date of the
initial Borrowing for the Linden Plant. The Borrowers consequently requested,
and the Lenders granted, subject to the terms and conditions set forth in the
First Waiver Agreement, a temporary waiver of the requirement that such
condition be satisfied on or before the initial Borrowing Date, and the
Borrowers covenanted and agreed that the requirement would be satisfied on or
before November 30, 2006.

The Borrowers hereby request an extension of the temporary waiver described in
this clause 3(A) until January 31, 2007.

(B) Borrowers’ Covenant; Effectiveness. (i) Each of the Borrowers hereby
covenants and agrees that the requirement that the guarantee of the Design
Builder with respect to air emissions set forth in the Linden Design Build
Contract meet the requirements for the final air quality construction permit for
the Linden Plant will be satisfied on or before January 31, 2007. If such
requirement is not satisfied by such date, no Borrowing may thereafter be
requested or made with respect to the Linden Plant.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   3  



--------------------------------------------------------------------------------

(ii) The effectiveness of the waiver requested pursuant to clause 3(A) above
shall terminate on January 31, 2007.

 

4. Preliminary Construction Documents – Heat and Material Balance Documentation

(A) Waiver Extension Request. Pursuant to Section 6.01(s)(i)(A) (Conditions to
First Construction Loan Borrowing – Schedules) of the Credit Agreement, it is
required that, as a condition to the initial Borrowing, the Administrative Agent
shall have received a copy of each Preliminary Construction Document (as defined
in each Design Build Contract), each in form and substance reasonably
satisfactory to each Lender and the Independent Engineer and certified by an
Authorized Officer of the Borrowers’ Agent. In the First Waiver Agreement the
Borrowers acknowledged that such Preliminary Construction Documents had not been
provided to the Administrative Agent. The Borrowers consequently requested, and
the Lenders granted, subject to the terms and conditions set forth in the First
Waiver Agreement, a temporary waiver of the requirement set forth in
Section 6.01(s)(i)(A) of the Credit Agreement until November 30, 2006.

In the First Waiver Agreement the Borrowers covenanted and agreed, among other
things, that, on or before November 30, 2006, the Independent Engineer would
have full access (which it was understood could be at the Plant Sites, at the
offices of the Design Builder, or at the offices of ICM) to complete copies of
the “On-Site Documents” (as defined in the First Waiver Agreement), which
included heat and material balance documentation, and that such On-Site
Documents would be in form and substance satisfactory to the Independent
Engineer.

The Borrowers acknowledge that, of the On-Site Documents, only the heat and
material balance documentation has not been provided to the Administrative Agent
(which has recently been received by the Borrower, but has not yet been provided
to or reviewed by the Independent Engineer on-site). Consequently, the Borrowers
hereby request an extension of the temporary waiver described in this clause
4(A) regarding provision of the heat and material balance documentation (i) with
respect to the Albion Plant and Linden Plant, until January 31, 2007, and
(ii) with respect to the Bloomingburg Plant, until January 31, 2007 to the
extent the initial Borrowing of the Bloomingburg Construction Loans is made
prior to such date.

(B) Borrowers’ Covenants. (i) Each of the Borrowers hereby covenants and agrees
that (a) with respect to the Albion Plant and Linden Plant, on or before
January 31, 2007 and (b) with respect to the Bloomingburg Plant, on January 31,
2007 to the extent the initial Borrowing of the Bloomingburg Construction Loans
is made on or prior to such date, the Independent Engineer will have full access

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   4  



--------------------------------------------------------------------------------

(which may be at the Plant Sites, at the offices of the Design Builder, or at
the offices of ICM) to complete copies of the heat and material balance
documentation for such Plant, and such documentation shall be in form and
substance satisfactory to the Independent Engineer. If this condition is not
satisfied (a) with respect to the Albion Plant and the Linden Plant, on or
before January 31, 2007, and (b) with respect to the Bloomingburg Plant, on or
before January 31, 2007 to the extent the initial Borrowing of the Bloomingburg
Construction Loans is made on or prior to such date, and the Administrative
Agent has not received written confirmation thereof from the Independent
Engineer, no additional Borrowing with respect to any Plant for which such
requirement has not been satisfied may be requested or made.

 

5. Linden Agreement for Water Services

(A) Waiver Extension Request. (i) Pursuant to Section 5.11(c) (Representations
and Warranties - Transaction Documents and Other Documents; Representations and
Warranties in Transaction Documents) of the Credit Agreement, it is required
that each of the agreements set forth on Schedule 5.11-B be in full force and
effect on or prior to the dates set forth for each such agreement on Schedule
5.11-B. In the First Waiver Agreement the Borrowers acknowledged that, with
respect to the Linden agreement regarding water services, such requirement would
not be satisfied on or prior to the relevant date specified on Schedule 5.11-B.
The Borrowers consequently requested, and the Lenders agreed to grant, subject
to the terms and conditions of the First Waiver Agreement, a temporary waiver of
any Default or Event of Default arising out of or resulting from the failure to
comply with the requirement set forth in Section 5.11(c) of the Credit
Agreement, with respect to the Linden agreement regarding water services on or
before November 30, 2006.

The Borrowers acknowledge that they have not yet entered into the Linden
agreement regarding water services. Consequently, the Borrowers hereby request
that the temporary waiver described in clause 5(A) be extended for the Linden
agreement regarding water services until December 31, 2006.

(ii) As noted in clause (i) above, pursuant to Section 5.11(c) of the Credit
Agreement, it is required that each of the agreements set forth on Schedule
5.11-B be in full force and effect on or prior to the dates set forth for each
such agreement on Schedule 5.11-B. One of the agreements set forth in such
schedule for the Linden Plant is the “Easement for well”, which is required to
be executed within 240 days from the Linden Notice to Proceed. The Borrowers
hereby request that the deadline for satisfying this requirement be extended for
the Linden well easement until the date that is ninety (90) days from the date
hereof.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   5  



--------------------------------------------------------------------------------

The Borrowers report in the Second Request Letter that they are in the final
stages of negotiating with the Town of Linden for the supply of water to the
Linden Plant and that, rather than obtain an easement for a well, ASA Linden
intends to acquire three parcels of real property to use as well sites to supply
water to the Linden Plant (the “Well Sites”). Upon execution of the Linden
agreement for water services with the Town of Linden, ASA Linden will transfer
the Well Sites to the Town of Linden for the same price that ASA Linden acquired
the Well Sites. (The plan outlined above, the “Linden Well Plan”) Consequently,
the Borrowers hereby request that, upon completion of the actions described in
this paragraph, the requirement in Section 5.11(c) of the Credit Agreement that
each of the agreements set forth on Schedule 5.11-B be in full force and effect
on or prior to the dates set forth for each such agreement on Schedule 5.11-B be
deemed to be satisfied to the extent such requirement relates to the “Easement
for well” identified in such schedule for the Linden Plant.

(iii) Paragraph (ii) of Section 7.01(o) (Affirmative Covenants – Preservation of
Title; Acquisition of Additional Property) of the Credit Agreement requires
that, prior to the acquisition or lease of any additional real property
interests described in Section 7.01(o)(i) of the Credit Agreement, the Borrowers
must deliver to the Administrative Agent an Environmental Site Assessment
Report(s) with respect to such real property (if, in the reasonable
determination of the Administrative Agent, acting in consultation with the
Independent Engineer, such Environmental Site Assessment Report(s) with respect
to such real property interests is warranted), in each case, along with a
corresponding reliance letter from the consultant issuing such report(s), and
each such environmental report shall be in form and substance reasonably
satisfactory to the Required Lenders.

In light of the Linden Well Plan, the Borrowers hereby request approval by the
Required Lenders of the Environmental Site Assessment Reports for the Well Sites
described in and attached to the Borrowers’ letter to the Administrative Agent
dated October 13, 2006.

(iv) Section 7.02(f) (Negative Covenants – Asset Dispositions) of the Credit
Agreement requires that, subject to certain exceptions, the Borrowers shall not
sell, lease, assign, transfer or otherwise dispose of assets. The Borrowers
hereby request a waiver of such requirements to the extent that they would
prohibit the Borrowers from completing the transfer of the Well Sites to the
Town of Linden in connection with the Linden Well Plan.

(v) Section 6.03(d) (Conditions to All Construction Loan Borrowings – Updated
Survey) of the Credit Agreement requires that if any Borrower acquires any land
(leasehold, fee or easement) not shown on the then-current Survey, the
Administrative Agent shall have received an updated Survey of the Sites

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   6  



--------------------------------------------------------------------------------

including such new leasehold, fee or easement areas. In light of the Linden Well
Plan, the Borrowers hereby request a waiver of such requirement to the extent
that it would require Linden to deliver an updated Survey of the Site for the
Linden Plant to reflect the Well Sites; provided, that the Borrowers transfer
the Well Sites to the Town of Linden within ninety (90) days of this Omnibus
Agreement.

(vi) Section 7.01(o)(i)(i) (Affirmative Covenants – Preservation of Title;
Acquisition of Additional Property) of the Credit Agreement requires, among
other things, that if any Borrower shall at any time acquire any real property
or leasehold or other interest in real property, such Borrower shall promptly
upon such acquisition, execute, deliver and record a supplement to the relevant
Mortgage.

In light of the Linden Well Plan, the Borrowers hereby request a waiver of such
requirement to the extent that it would require Linden to deliver a supplement
to the Mortgage for the Linden Plant to reflect the Well Sites; provided, that
the Borrowers transfer the Well Sites to the Town of Linden within ninety
(90) days of this Omnibus Agreement.

(B) Borrowers’ Covenant; Effectiveness. (i) Each of the Borrowers hereby
covenants and agrees that the Linden agreement regarding water services will be
entered into on or before December 31, 2006. Each of the Borrowers hereby
further agrees to complete the Linden Well Plan on or before December 31, 2006,
it being understood that upon such completion the requirement of Section 5.11(c)
of the Credit Agreement will be deemed to be satisfied to the extent it regards
the “Easement for well” set forth in Schedule 5.11-B for the Linden Plant. If
such requirements are not satisfied by such date, no Borrowing may thereafter be
requested or made with respect to the Linden Plant.

(ii) The effectiveness of the waiver requested pursuant to clause (i) of 5(A)
above shall terminate on December 31, 2006. The effectiveness of the waivers
requested pursuant to clauses (ii), (v) and (vi) of 5(A) above shall terminate
on the date that is ninety (90) days from the date hereof.

 

6. Conditions to Borrowing – Representations and Warranties

(A) Waiver Extension Request. Pursuant to Sections 6.01(c)(i)(B) (Conditions to
First Construction Loan Borrowing – Officer’s Certificates) and Section 6.05(a)
(Conditions to All Borrowings - Borrowers’ Certifications) of the Credit
Agreement, it is required that all of the representations and warranties made by
the Borrowers in the Credit Agreement and Financing Documents are true and
correct in all material respects on and as of the relevant Borrowing Date. The
Borrowers acknowledged in the First Waiver Agreement that such

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   7  



--------------------------------------------------------------------------------

requirements would not be satisfied on the date of the initial Borrowing for
each Plant, but only to the extent that they related to the representations and
warranties made in (i) Section 5.03(a) (Governmental Approvals) of the Credit
Agreement that all necessary Governmental Approvals are in full force and
effect, final and Non-Appealable, (ii) Section 5.09 (Litigation) of the Credit
Agreement that there is no pending or, to the Knowledge of any Borrower,
threatened litigation, action, proceeding or labor controversy against or
affecting any Borrower, any Plant, ASA Biofuels or the Project, and
(iii) Section 5.11(c) (Transaction Documents and Other Documents;
Representations and Warranties in Transaction Documents) of the Credit Agreement
that all of the agreements set forth in Schedule 5.11-B are in full force and
effect on or prior to the relevant dates set forth for each such agreement on
Schedule 5.11-B, as each of the representations and warranties referred to in
clauses (i) through (iii) above may relate to, and only to the extent of, the
waived provisions.

The Borrowers consequently requested, and the Lenders granted, subject to the
terms and conditions set forth in the First Waiver Agreement, a temporary waiver
of the requirement that such conditions be satisfied on or before the date of
the initial Borrowing and the date of any other Borrowing that occurred prior to
the termination of such waiver. The First Waiver Agreement provided that the
temporary waiver would terminate with respect to each waived provision on the
date that the First Waiver Agreement ceased to be effective with respect to such
waived provision.

Consequently, the Borrowers hereby request an extension of the waiver of the
requirement that such conditions be satisfied on or before the date of any other
Borrowing that occurs prior to the termination of the Extension of each such
Extended Waiver as provided in (B) below.

(B) Effectiveness. The waiver extension requested pursuant to clause 6(A) above
shall cease to be effective with respect to each Extended Waiver on the date
that the Extension of such Extended Waiver ceases to be effective.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex A   8  



--------------------------------------------------------------------------------

ANNEX B

WAIVERS REQUESTED

 

7. Copies of Governmental Approvals

(A) Waiver Request. Section 6.05(b)(vii) (Conditions to All Borrowings –
Government Approvals) of the Credit Agreement requires as a condition to each
Borrowing that the Administrative Agent must have received copies of all
Governmental Approvals obtained since the last Borrowing certified by an
Authorized Officer of the Borrowers’ Agent as true, correct, complete and in
full force and effect.

The Borrowers acknowledge that the Governmental Approvals identified on
Attachment D to the Second Request Letter had been obtained on one or more dates
when an Authorized Officer of the Borrowers’ Agent delivered the certification
required pursuant to Section 6.05(b)(vii) of the Credit Agreement, and that such
Governmental Approvals were not included in any such certificates. Concurrently
with their delivery of the Second Request Letter the Borrowers have provided
copies of such Governmental Approvals to the Administrative Agent, together with
the required certification by an Authorized Officer.

The Borrowers hereby request that the Lenders waive the breach of
Section 6.05(b)(vii) of the Credit Agreement, and any Default or Event of
Default arising therefrom, that resulted from the inaccuracy of any Authorized
Officer’s certificate delivered pursuant to such Section which omitted any of
the Governmental Approvals described in the paragraph immediately above on or
after the date when such Governmental Approvals had been obtained.

(B) Borrowers’ Representation. Each of the Borrowers hereby represents and
warrants that the copies of Governmental Approvals previously provided to the
Administrative Agent and the copies of Governmental Approvals provided to the
Administrative Agent concurrently with the Second Request Letter constitute all
of the Governmental Approvals required to be delivered in connection with all
previous Borrowings under the Credit Agreement.

 

8. Notice of Default or Event of Default

(A) Waiver Request. Pursuant to Section 7.03(e) (Covenants – Reporting
Requirements) of the Credit Agreement, the Borrowers are required to furnish to
the Administrative Agent, as soon as possible and in any event within five days
after the occurrence of any Default or Event of Default, a statement of an
Authorized Officer of the Borrowers’ Agent setting forth details of such Default

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex B   1  



--------------------------------------------------------------------------------

or Event of Default and the actions that the Borrowers have taken and propose to
take with respect thereto. The Borrowers hereby request a waiver of any Default
or Event of Default arising out of or resulting from the failure to provide such
statements within the relevant time periods provided in the Credit Agreement in
connection with the required certifications described in clause 7 above.

(B) Borrowers’ Representation. Each of the Borrowers hereby represents and
warrants that, other than as described in this Omnibus Agreement, no Default or
Event of Default has occurred and is continuing.

 

9. Default or Event of Default if Waiver Not Effective on or Before November 30,
2006

The Borrowers hereby request that to the extent this Omnibus Agreement does not
take effect on or before November 30, 2006, any and all Defaults and Events of
Default arising under the Credit Agreement solely as a consequence thereof,
including but not limited to Defaults and Events of Default that would arise as
a result of the Borrowers’ failure to comply with Section 5.11(c), 6.01(k)(iii),
6.01(s)(i)(A), 6.02(i), 6.05(b)(i), 6.05(b)(v) or 6.05(g)(i) of the Credit
Agreement, shall be waived until the date this Omnibus Agreement becomes
effective.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex B   2  



--------------------------------------------------------------------------------

ANNEX C

CONSENT REQUESTED

 

10. Albion Change Order

(A) Consent Request. Section 7.02(m)(iii) (Negative Covenants – Project
Documents) of the Credit Agreement requires that, unless certain conditions are
satisfied, no Borrower shall enter into or approve any Change Orders without the
approval of the Required Lenders (acting in consultation with the Independent
Engineer), such approval not to be unreasonably withheld or delayed.

The Borrowers hereby request the Lenders’ consent to the proposed Change Order
attached to the Consent and Second Waiver Request to cover the cost of the
Albion Water Treatment System Agreement, as more fully described in such Change
Order.

 

Omnibus Agreement (Consent, Fourth Amendment and Second Waiver)

 

Annex C   1  